Citation Nr: 1328481	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  10-08 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for an urological 
condition. 



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

H.J. Baucom, Counsel


INTRODUCTION

The Veteran had active service from June 1983 to October 
2007. 

This matter initially arose before the Board of Veterans' 
Appeals (Board) on appeal of an March 2009 rating decision 
by the RO. 

In February 2013, the Veteran testified at a hearing held at 
the RO before the undersigned Veterans Law Judge; the 
transcript is of record.  

At the February 2013 hearing, the Veteran stated that he 
wished to withdraw his appeal as to the issues involving an 
overpayment and effective date referable to dependency, an 
increased rating for the service-connected degenerative 
joint disease of the shoulders and knees, and an increased 
rating for the service-connected spinal disability.  

A Substantive Appeal may be withdrawn by the Veteran at any 
time before the Board promulgates a decision. 38 C.F.R. § 
20.204(b).  As the Veteran withdrew his appeal as to the 
identified issues the Board has no jurisdiction to review 
those matters at this time. 

The Veteran's virtual VA file has been reviewed. 


FINDING OF FACT

The currently demonstrated urological condition manifested 
by interstitial cystitis, is shown as likely as not to have 
had its clinical onset during service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
urological disability manifested by interstitial cystitis is 
due to disease or injury that was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and competent evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); 
see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some 
medical matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The Veteran testified at the recent hearing that the 
symptoms of his current urological condition began in 
service.  The Veteran is competent to report his 
symptomatology, and the Board finds his testimony to be 
credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A  VA examination in March 2009 noted that the Veteran 
reported having the onset of urinary symptoms in August 2006 
during service.  The diagnoses at that time included that of 
subject urinary dysfunction without objective findings to 
support a diagnosis.  

In a February 2010 note, the Veteran's treating urologist 
opined that the Veteran' interstitial cystitis existed prior 
to his separation from service in 2007.  He explained that, 
when the Veteran was diagnosed with  benign prostatic 
hypertrophy (BPH) at the time of his retirement examination, 
it was a misdiagnosis and that he had interstitial cystitis 
at that time.   

A VA examination in October 2011 noted that the Veteran had 
a diagnosis of interstitial cystitis after military service.  
The examiner opined that it was less likely than not that 
this was caused by or the result of service because the 
medical records were silent for this condition and there was 
no nexus between benign prostatic hypertrophy and 
interstitial cystitis.
  
In light of the favorable determination, there is no need to 
discuss all the evidence of record.  Pieces of evidence, not 
explicitly discussed herein, have not been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Based on a review of the entire record, the Board finds the 
evidence to be in relative equipoise in showing that the 
Veteran's current urological disability manifested by 
interstitial cystitis as likely as not had its clinical 
onset prior the Veteran's retirement from active service.   

In resolving all reasonable doubt in the Veteran's favor, 
service connection is warranted.

To the extent that this action is favorable to the Veteran, 
a discussion of VCAA is not required at this time.  
 

ORDER

Service connection for a urological disability manifested by 
interstitial cystitis is granted. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


